209 S.E.2d 456 (1974)
286 N.C. 209
Homer M. SHARPE, Administrator of the Estate of Brenda Adeline Sharpe
v.
Dr. V. Watson PUGH.
No. 26.
Supreme Court of North Carolina.
November 26, 1974.
Boyce, Mitchell, Burns & Smith by F. Kent Burns and G. Eugene Boyce, Raleigh, for plaintiff-appellant.
Maupin, Taylor & Ellis by W. W. Taylor, Jr. and Richard C. Titus, Manning, Fulton & Skinner by Howard E. Manning, Raleigh, for defendant-appellee.
PER CURIAM.
Chief Justice Bobbitt did not participate in the hearing or disposition of this case. The six members of the Court who heard the appeal were equally divided on the question whether the decision of the Court of Appeals should be affirmed or reversed. This equal division requires that the decision *457 of the Court of Appeals be affirmed without becoming a precedent. Parrish v. Piedmont Publishing Co., 271 N.C. 711, 157 S.E.2d 334; James v. Rogers, 231 N.C. 668, 58 S.E.2d 640; Gardner v. McDonald, 223 N.C. 854, 25 S.E.2d 397; Smith v. McDowell Furniture Co., 221 N.C. 536, 19 S.E.2d 17.
Affirmed.
BOBBITT, C. J., not sitting.